Martih, P. J. (concurring).
I concur in the opinion of Mr. Justice Dore.
The judge of the Court of General Sessions properly exercised his authority in refusing to admit to bail Jacob Shapiro, the brother of the relator herein, and set forth in a written opinion cogent reasons for so doing.
The criminal record of the prisoner should have been sufficient, to warrant a refusal of bail. That record is as follows:
8-21-15 Burglary Sentenced to Elmira Reformatory
3-26-18 Grand larceny Sentenced to one year and two
months in Sing Sing
6- 26-19 Assault Sentenced to the Penitentiary
7- 21-22 Robbery (Gun). Final charge Sentenced to one
Possession of Gun year in Sing Sing
11-21-33 Anti-Trust Laws Sentenced to two years in IJ. S.
Penitentiary and fined $10,000
6-18-38 Anti-Trust Laws Sentenced to three years in U. S.
Penitentiary and fined $15,000.
In addition, in 1937, Jacob Shapiro was released on bail pending an appeal from a conviction in the Federal court. That conviction was affirmed in March of 1937, and when he failed to appear his bail was forfeited in June of that year. He remained a fugitive from justice until 1938.
Under the circumstances here disclosed, the attempt to overrule the action of the judge of General Sessions was an abuse of discretion.
The order so far as appealed from by the People should be reversed, the writ of habeas corpus dismissed, and the prisoner remanded to the custody of the keeper of the City Prison,